Citation Nr: 0834278	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  06-25 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a neck disability.  

2.  Entitlement to service connection for a hip disability.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for a right shoulder 
disability.  

5.  Entitlement to service connection for an acquired 
psychiatric disability.  

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

7.  Entitlement to service connection for PTSD.  

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lumbar spine disability.

9.  Entitlement to service connection for a lumbar spine 
disability.  

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disability, to include sebaceous cysts and port wine 
stain on neck.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from July 2005 and November 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana. 

In September 2007 and August 2008 written statements the 
veteran's attorney indicated that the veteran did not want a 
Board hearing.  See 38 C.F.R. § 20.702 (2007).

The RO addressed the issues of whether there was new and 
material evidence to reopen claims for PTSD, a lumbar spine 
disability, and a skin disability in the rating decisions on 
appeal.  Irrespective of the RO's actions, the Board must 
decide whether the veteran has submitted new and material 
evidence to reopen the claims of service connection for PTSD, 
a lumbar spine disability, and a skin disability.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues have been re-characterized to comport to the 
current medical evidence of record.  The veteran's claim to 
reopen a claim of entitlement to service connection for PTSD 
was characterized by the RO in an August 2006 statement of 
the case (SOC) as entitlement to service connection for an 
acquired mental disorder, to include PTSD.  Because the 
veteran has not previously filed a service connection claim 
for an acquired mental disorder it is appropriate to treat 
this claim as distinct from his claim to reopen a claim of 
entitlement to service connection for PTSD.


FINDINGS OF FACT

1.  A neck disability was not diagnosed in service or for 
many years thereafter, and there is no competent evidence 
that the neck disability is related to service.

2.  There is no competent medical evidence that the veteran 
currently has a hip disability.

3.  There is no competent evidence that the veteran's 
bilateral hearing loss is related to service. 

4.  A right shoulder disability was not diagnosed in service 
or for many years thereafter, and there is no competent 
evidence that a right shoulder disability is related to 
service

5.  An acquired psychiatric disability was not diagnosed in 
service or for many years thereafter, and there is no 
competent evidence that the acquired psychiatric disability 
is related to service.

6.  The RO denied entitlement to service connection for a 
PTSD in a June 2004 rating decision.  The appellant received 
timely notice of the determination, but did not appeal, and 
that decision is now final.

7.  Evidence received since the June 2004 rating decision is 
not cumulative or redundant and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for PTSD. 

8.  The preponderance of the competent medical evidence is 
against a finding that the veteran currently has PTSD.

9.  The RO denied entitlement to service connection for a 
lumbar spine disability in a February 2004 rating decision.  
The appellant received timely notice of the determination, 
but did not appeal, and that decision is now final.

10.  Evidence received since the February 2004 rating 
decision is not cumulative or redundant and raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a lumbar spine 
disability.  

11.  A lumbar spine disability was not diagnosed in service 
or for many years thereafter, and there is no competent 
evidence that a lumbar spine disability is related to 
service.

12.  The RO denied entitlement to service connection for a 
skin disability, to include sebaceous cysts and port wine 
stain on neck, in February 2004.  The appellant received 
timely notice of the determination, but did not appeal, and 
that decision is now final.

13.  Evidence received since the February 2004 rating 
decision is duplicative, cumulative, and redundant of 
evidence previously considered, and is not related to the 
pertinent unestablished facts necessary to substantiate the 
claim of entitlement to service connection for a skin 
disability, to include sebaceous cysts and port wine stain on 
neck.





CONCLUSIONS OF LAW

1.  A neck disability was not incurred in or aggravated by 
service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2007).

2.  A hip disability was not incurred in or aggravated by 
service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2007).

3.  Bilateral hearing loss was not incurred in or aggravated 
by service, directly or presumptively.  38 U.S.C.A §§ 1101, 
1110, 1112, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).

4.  A right shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307 (2007).

5.  An acquired psychiatric disability was not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307 (2007).

6.  New and material evidence has been received since the 
June 2004 rating decision, and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002 and Supp. 2007); 38 C.F.R. § 3.156 (a) (2007).

7.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).

8.  New and material evidence has been received since the 
February 2004 rating decision, and the claim of entitlement 
to service connection for a lumbar spine disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2007); 38 
C.F.R. § 3.156 (a) (2007).

9.  A lumbar spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307 (2007).

10.  New and material evidence has not been received since 
the February 2004 rating decision, and the claim for 
entitlement to service connection for a skin disability, to 
include sebaceous cysts and port wine stain on neck, is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2007); 38 
C.F.R. § 3.156 (a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the July 2005 rating decision, the RO provided the 
appellant pre-adjudication notice by letter dated in February 
and March 2005 and post-adjudication notice by letter dated 
in April 2006.  Regarding the November 2006 rating decision, 
the RO provided the appellant pre-adjudication notice for all 
issues except entitlement to service connection for a right 
shoulder disability by letters dated in August and September 
2006 and post-adjudication notice by letter, including the 
right shoulder issue, dated in May 2007.  

Regarding the claimed right shoulder disability, while notice 
was not provided until May 2007, subsequent to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a July 2007 statement of the 
case (SOC) and November 2007, January 2008, and May 2008 
supplemental statements of the case (SSOCs), following the 
provision of notice.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notifications substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

No new disability rating or effective date for award of 
benefits will be assigned as the claims for service 
connection are denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran's claims to reopen service connection for PTSD 
and a lumbar spine disability based on new and material 
evidence have been considered with respect to VA's duty to 
notify and assist, to include Kent v. Nicholson, 20 Vet. App. 
1 (2006).  Given the favorable outcomes noted below with 
respect to these new and material issues no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown 4 Vet. App. 384, 393 (1993).

With respect to the skin disability claim, the notification 
was in compliance with Kent v. Nicholson, 20 Vet, App. 1 
(2006).  Specifically, the February 2005 letter informed the 
veteran of the basis of the last final denial for the claim 
of service connection for a skin disability (that the 
disability did not happen in military service, was not caused 
by or aggravated by military service, and the available 
scientific and medical evidence does not support the 
conclusion that the condition at issue is associated with 
herbicide exposure), and described the meaning of "new" and 
"material" evidence in order to reopen the claim.

A medical examination was not provided regarding the 
existence or etiology of the claimed hip disability.  VA's 
duty to assist doctrine does not require that the veteran be 
afforded a medical examination, however, because there is no 
competent medical evidence that the claimed disability 
currently exists.  See, McLendon v. Nicholson, 20 Vet. App. 
79, 82-83  (2006); Charles v. Principi, 16 Vet. App. 370 
(2002); 38 C.F.R. § 3.159 (c) (2007).  

A medical examination was not provided regarding the etiology 
of the claimed neck, right shoulder, acquired psychiatric, or 
lumbar spine disabilities.  VA's duty to assist doctrine does 
not require that the veteran be afforded a medical 
examination, however, because there is no medical evidence 
indicating an association between in-service injuries, 
events, or diseases and the claimed disabilities.  See, 
McLendon v. Nicholson, 20 Vet. App. at 82-83; Charles v. 
Principi, 16 Vet. App. 370; 38 C.F.R. § 3.159 (c).  

VA has obtained service medical records (SMRs), assisted the 
veteran in obtaining evidence, and afforded the veteran a 
medical examination to assess the existence and etiology of 
his claimed bilateral hearing loss and PTSD disabilities.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d) (2007).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  New and Material Evidence Claims

The RO originally denied entitlement to service connection 
for PTSD in a February 2004 rating decision on the basis that 
the veteran had not been diagnosed with PTSD and because the 
evidence of record did not establish that the veteran 
experienced a stressful or traumatic experience in service.  
The veteran did not appeal this decision; so it became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160 (d), 
20.200, 20.201, 20.302, 20.1103 (2007).  The RO confirmed and 
continued the previous denial of entitlement to service 
connection for PTSD in a June 2004 rating decision on the 
basis that there was no evidence of record showing a 
diagnosis of PTSD.  The veteran did not appeal this decision; 
so it too became final.  Id.  

The RO originally denied entitlement to service connection 
for a lumbar spine condition in a February 2004 rating 
decision on the basis that the veteran's SMRs are negative 
for any treatment or mention of lumbar spine problems and 
there was no evidence that the veteran's claimed condition 
occurred in, or was caused by, service.  The veteran did not 
appeal this decision; so it too became final.  Id.  Despite 
the RO's February 2004 rating decision, there was no evidence 
of record indicating that the veteran had a diagnosis related 
to his claimed lumbar spine disability at the time of the 
February 2004 rating decision.  The veteran's Social Security 
Administration (SSA) records were considered by the RO, 
however these records indicate only that the veteran had back 
pain and no diagnosis related to his lumbar spine was made.

The RO originally denied entitlement to service connection 
for rash on back of neck and sebaceous cysts as a result of 
exposure to herbicides in a June 1995 rating decision on the 
basis that the veteran's claimed conditions were not 
conditions for which presumptive service connection could be 
granted under the Agent Orange Act of 1991 and because the 
conditions did not happen in military service, nor were they 
aggravated or caused by military service.  The veteran did 
not appeal this decision; so it became final.  Id.  The RO 
confirmed and continued the previous denial of entitlement to 
service connection for rash on back of neck and sebaceous 
cysts in a February 2004 rating decision on the basis that 
the evidence still did not show that the veteran's current 
skin condition began in military service or was caused by 
some event or experience in military service.  The veteran 
did not appeal this decision; so it too became final.  Id.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

A.  PTSD

Evidence submitted since the June 2004 rating decision 
pertaining to the veteran's claimed PTSD disability includes 
VA treatment records dated in January 2005, which note that 
the veteran was given an assessment of PTSD screen, positive, 
patient with nightmares, flashbacks, and depression.  

The January 2005 VA treatment record is new because it is not 
duplicative of evidence considered by the RO at the time of 
its June 2004 rating decision.

The January 2005 VA treatment records also address whether 
the veteran currently has PTSD, which was the basis for the 
RO's June 2004 denial.  The medical record clearly relates to 
the unestablished fact; that is, whether the veteran has a 
current PTSD disability as required by 38 C.F.R. § 3.304(f) 
(2007).  Thus, it is material evidence.

Likewise, the newly submitted medical record is not 
cumulative or redundant of existing evidence, and presents a 
reasonable possibility of substantiating the claim.  

Accordingly, reopening the claim to entitlement to service 
connection for PTSD is warranted.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156 (a) (2007).  
B.  Lumbar Spine Disability

Evidence submitted since the February 2004 rating decision 
pertaining to the veteran's claimed lumbar spine disability 
includes a private medical treatment record dated in August 
2007, which notes that the veteran was given an impression of 
degenerative change and moderate central canal stenosis at 
L4-5 level.  A July 2007 VA treatment record notes that 
following x-rays, the veteran was given an impression of 
spondylosis is worst at L5-S1.

The July and August 2007 treatment records are new because 
they are not duplicative of evidence considered by the RO at 
the time of its February 2004 rating decision.

The July and August 2007 treatment records address whether 
the veteran currently has a lumbar spine disability, which 
was not established at the time of the February 2004 rating 
decision.  The medical records clearly relate to the 
unestablished fact; that is, whether the veteran has a 
current lumbar spine disability as required by 38 C.F.R. § 
3.303 (2007).  Thus, they are material evidence.

Likewise, the newly submitted medical records are not 
cumulative or redundant of existing evidence, and presents a 
reasonable possibility of substantiating the claim.  

Accordingly, reopening the claim to entitlement to service 
connection for a lumbar spine disability, is warranted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a) (2007).  

C.  Skin Disability

With regard to the claim for service connection for a skin 
disability, evidence considered at the time of the February 
2004 rating decision includes the veteran's statements that 
Agent Orange caused cysts and a red stain on the back of his 
neck and head and SSA decisions and medical examinations.  A 
June 1995 VA examination notes that the veteran has a port 
wine stain like discoloration on the nape of his neck without 
any other actual dermatologic problem and small residual 
scars on the earlobes and back from previous sebaceous cyst 
removal.  Thus, that the veteran had a skin disability was 
already established at the time of the June 1995 rating 
decision.  

Evidence submitted since the February 2004 rating decision 
pertaining to the veteran's skin includes a January 2005 VA 
treatment record, which notes that the veteran has a final 
diagnosis of port wine stain on posterior cervical spine into 
head and sebaceous cysts back pre-auricular, bilateral and 
buttocks; a VA Agent Orange general information sheet dated 
in July 2003, which notes the various conditions which are 
presumptively linked to exposure from Agent Orange, and; a 
private medical record dated in May 2006, which notes that 
the veteran had a cyst that was tender, but that the 
physician would not remove it due to its size, location, and 
depth.

Regarding the January 2005 VA treatment record and private 
medical record dated in May 2006, this evidence is new 
because it is not duplicative of evidence considered by the 
Board at the time of its February 2004 decision.  However, 
this evidence is not material because it merely notes that 
the veteran has diagnoses of port wine stain and sebaceous 
cysts, which was already established at the time of the 
February 2004 rating decision.  This evidence is redundant of 
existing evidence and therefore cannot be new and material 
evidence.  Likewise, the July 2003 VA Agent Orange 
informational sheet is not material because it does not 
relate to the unestablished fact of whether the veteran has a 
current disability that is related to service as required by 
38 C.F.R. § 3.303, which was the basis of the RO's February 
2004 rating decision.  38 C.F.R. § 3.156 (a).

Given the absence of any new and material evidence since the 
February 2004 rating decision, reopening the claim to 
entitlement to service connection for skin disability, to 
include sebaceous cysts and port wine stain on neck, is not 
warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  





II.  Service Connection for a Hip Disability 

The veteran seeks service connection for hip disability.  
However, there is no medical evidence of record indicating 
that the veteran has been diagnosed with a current disability 
or disease related to his hips.  Private treatment records 
dated in August 2007 indicate that the veteran complained of 
low back and right hip pain.  Following magnetic resonance 
imaging (MRI), the treating physician gave the veteran an 
impression of moderate bilateral foraminal narrowing at L4-5 
and L5-S1.  It is not clear whether images were taken of the 
veteran's hips during this examination, however it is clear 
that there is no other medical evidence of record indicating 
a diagnosis of, or treatment for, a hip disability.  
Additionally, SMRs do not indicate an in-service injury or 
disease related to the veteran's hips.  

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  That a condition or injury occurred in service is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinkski, 2 Vet. 
App. 141, 144 (1992).  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Furthermore, pain 
alone, without a diagnosed or identifiable underlying 
condition does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).

Although the veteran is competent to report the symptoms that 
he has experienced, he is not competent to offer an opinion 
as to matters requiring medical expertise, such as a 
diagnosis of a disease or disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered they do not outweigh the 
evidence of record, which does not show any current diagnosis 
of, or treatment for, a hip disability, and merely shows the 
veteran's complaints of hip pain.  See 38 C.F.R. § 3.385 
(2007); Sanchez-Benitez v. West, 13 Vet. App. at 285.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for a hip 
disability is not warranted.  Gilbert v. Derwinski, 1 Vet 
App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102. 
III.  Service Connection for Neck, Bilateral Hearing Loss, 
Right Shoulder, Acquired Psychiatric, and Lumbar Spine 
Disabilities 

The veteran seeks service connection for neck, bilateral 
hearing loss, right shoulder, acquired psychiatric, and 
lumbar spine disabilities.  He claims he has had hearing 
problems since the war.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; when the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores are 94 percent or less.  38 
C.F.R. § 3.385 (2007).

Where certain chronic diseases, including sensorineural 
hearing loss, become manifest to a degree of 10 percent 
within one year from the date of separation from service, 
such disease shall be considered to have been incurred or 
aggravated by such service, notwithstanding there is no 
evidence of that disease during service.  38 U.S.C.A. 
§§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995.

The record shows present neck, bilateral hearing loss, right 
shoulder, acquired psychiatric, and lumbar spine 
disabilities.

Largely illegible and un-interpreted private chiropractic 
records dated throughout 2006 and 2007 note complaints of 
neck pain.  The chiropractor then noted what appears to be a 
treatment for the veteran's complaints of pain and several 
numerical diagnostic codes.  Giving the veteran the benefit 
of the doubt, it appears that his treating chiropractor has 
diagnosed him with a disability related to his neck.

A VA audiological examination was conducted in May 2005.  
Following hearing testing, the veteran was given a diagnosis 
of mild/moderately severe high frequency sensorineural 
hearing loss in the right/left ears.

VA medical records dated in July 2007 note that the veteran 
was given an assessment of right shoulder tendonitis, and 
private medical records dated in October 2005 contain an 
assessment of right shoulder pain and deltoid bursitis.

VA treatment records dated in August 2007 note that the 
veteran has depression and was prescribed medication to treat 
the disability.  Private medical records dated in November 
2004 note that the veteran was given assessments of anxiety 
and insomnia.

An August 2007 private MRI report of the veteran's back notes 
an impression of degenerative change and moderate central 
canal stenosis at L4-5 level.  VA treatment records dated in 
July 2007 note that the veteran was given an assessment of 
chronic back pain, with intermittent difficultly ambulating 
and history of degenerative disc disease.  A VA x-ray report 
dated in July 2007 notes L5-S1 moderate disc narrowing with 
vacuum change and endplate osteophytes.  An impression of 
spondylosis is worst at L5-S1 was given.

SMRs do not indicate treatment for, or complaints of, any 
injuries or diseases associated with the veteran's neck, 
right shoulder, psyche, or lumbar spine.  The veteran's 
January 1969 separation examination notes that clinical 
evaluation found that the veteran had a normal spine, other 
musculoskeletal system, normal upper extremities, and a 
normal psychiatric profile.

Concerning his claimed hearing loss disability, the veteran's 
October 1966 induction examination notes that the veteran had 
defective hearing.  The veteran's January 1969 separation 
examination does not note defective hearing.  Both 
examinations contain audiograms with puretone thresholds, in 
decibels, for the left and right ear at the given hertz.  The 
puretone thresholds noted in the audiograms vary.  Personnel 
records show that the veteran's military occupational 
specialty (MOS) involved helicopter maintenance and repair 
and the veteran has stated that during his service he was 
routinely exposed to noise.  The veteran is competent to 
state whether he was exposed to loud noises.  Further, the 
Board finds the veteran's statements to be credible.  
Therefore, his exposure to acoustic trauma in service is 
conceded.   

In addition to there being no injuries or diseases related to 
the veteran's current neck, right shoulder, acquired 
psychiatric, and lumbar spine disabilities during service, 
there is simply no competent medical evidence that the 
veteran's current disabilities are related to any disease, 
injury, or event in service.  

The favorable evidence consists of the veteran's contention 
that his current neck, right shoulder, acquired psychiatric, 
and lumbar spine disabilities are related to service.

The unfavorable evidence consists of the fact that the first 
contemporaneous medical evidence of neck, right shoulder, 
acquired psychiatric, and lumbar spine disabilities of record 
are more than 20 years after the veteran was discharged from 
active service.  The passage of more than 20 years before any 
evidence of the disability is of record weighs heavily 
against a finding that such disabilities are related to 
service on a direct basis.  See 38 C.F.R. §§ 3.307, 3.309.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999).

Likewise, concerning his current hearing loss disability, 
regardless of the fact that the veteran was exposed to 
acoustic trauma in service, there is simply no competent 
medical evidence that the veteran's current disability is 
related to service.  The May 2005 VA audiological examination 
report notes that the examiner reviewed the veteran's claim 
file and that the veteran was a helicopter repairman and was 
exposed to rocket and mortar noise during service in Vietnam.  
The examiner specifically included the veteran's induction 
and separation audiograms in her examination report.  The 
examiner noted that the veteran entered and exited service 
with normal hearing in both ears, and opined that the 
veteran's hearing loss was not caused by, or a result of, his 
military service.

The negative evidence in this case outweighs the positive.  
Although the veteran has argued that his current diagnoses 
are related to injuries or other events and noise exposure in 
service, this is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Though the veteran's lay assertions have been 
considered, they do not outweigh the evidence of record, 
which shows that the veteran's current neck, right shoulder, 
acquired psychiatric, and lumbar spine disabilities did not 
develop for many years after service.  See Savage v. Gober, 
10 Vet. App. 488.  Likewise, regarding the veteran's 
bilateral hearing loss, though the veteran's lay assertions 
have been considered, they do not outweigh the evidence of 
record, namely the May 2005 VA examination report, which 
shows that there is no relation between the veteran's current 
sensorineuaral hearing loss and noise exposure during 
service.  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The first contemporaneous evidence of hearing loss of record 
is well after the one-year presumptive period from discharge 
from service; thus, service connection is not warranted on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection for 
neck, bilateral hearing loss, right shoulder, acquired 
psychiatric, and lumbar spine disabilities is not warranted.  
Gilbert v. Derwinski, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 
(b), 38 C.F.R. § 3.102. 

IV.  Service Connection for PTSD

The veteran seeks service connection for PTSD that he claims 
is related to his service in Vietnam.  Specifically he 
contends that on approximately March 11, 1968, his unit, the 
227th Aviation Battalion, was mortared and that a round 
landed in front of him.

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

Additionally, a diagnosis of PTSD must be established in 
accordance with 38 C.F.R. § 4.125(a), which requires that, 
for VA purposes, all mental disorder diagnoses must conform 
to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM- IV).  38 C.F.R. § 3.304(f) (2007).

Furthermore, the evidence necessary to establish that the 
claimed stressor actually occurred varies depending on 
whether the veteran "engaged in combat with the enemy," as 
established by recognized military combat citations or other 
official records.  38 U.S.C.A. § 1154(b).  If VA determines 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b).  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

The preponderance of the competent medical evidence shows 
that the veteran does not currently have PTSD.  Additionally, 
the veteran's SMRs do not reflect that the veteran suffered 
from PTSD during service and his personnel records do not 
indicate that he had combat service during Vietnam.

A January 2005 VA treatment report notes that the veteran 
presented for an evaluation of PTSD and that he reported 
limited patience, crazy dreams of Vietnam, decreased 
concentration, lack of appetite, and troubled sleep.  An 
assessment of positive PTSD screen, with nightmares, 
flashbacks, and depression was given.  It was noted under a 
section titled "plan" to assess PTSD.  

A second January 2005 VA treatment record notes that the 
veteran reported that he was door gunner/crew chief in 
Vietnam and that he spent six months in the De-Militarized 
Zone.  It was noted that the veteran had significant PTSD 
symptoms that may meet DSM-IV criteria for PTSD.  An 
impression of, by self report, the veteran's scores fell well 
above the cutoff score for two sensitive measures of PTSD, 
was given.  

A VA psychiatric examination was conducted in June 2005.  The 
examiner indicated that he reviewed the veteran's claim file.  
The veteran reported to the examiner that while in Vietnam he 
was rocketed nightly.  The examiner noted that the veteran 
reported that he was involved in helicopter maintenance and 
ordering parts.  It was also noted that the veteran reported 
in the January 2005 VA report noted directly above that he 
served as a door gunner and crew chief.  Following a mental 
status examination and psychological assessment, the examiner 
opined that the veteran did not meet diagnostic criteria for 
post-traumatic stress disorder.  There was no evidence of 
cardinal symptoms relating to re-experiencing, avoidance, and 
arousal centering on a particular traumatic experience or a 
series of such experiences.  

The Board accepts the veteran's statements regarding his own 
subjective mental impressions that he experienced during and 
after service, however he is not qualified to diagnosis a 
particular disability or disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  That a condition or injury occurred in service is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinkski, 2 Vet. 
App. 141, 144.  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225.

The negative evidence in this case outweighs the positive.  
Although the evidence of record shows that the veteran was 
assessed with a positive PTSD screen and an impression of, by 
self report, the veteran's scores fell well above the cutoff 
score for two sensitive measures of PTSD, in January 2005.  
These are not diagnoses.  Rather, the VA treatment reports 
merely indicate that the veteran may have PTSD and that he 
self reported PTSD symptoms.  See C.F.R. §§ 3.304, 4.125(a); 
see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a 
bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber is 
a medical professional).  

In contrast, the VA examiner who conducted the June 2005 
examination thoroughly assessed whether the veteran 
experienced each element of PTSD, and clearly found that the 
veteran did not meet the diagnostic criteria for PTSD.  
Therefore, the June 2005 VA examiner's medical opinion 
carries more weight than that of the earlier clinicians.  
Furthermore, prior to making his opinion, the VA examiner 
reviewed  the veteran's claim file.  There is no indication 
that those clinicians rendering the January 2005 VA treatment 
reports reviewed the veteran's claim file.  The June 2005 VA 
examination report is of the greatest probative value in 
light of the physician having reviewed the evidence, 
discussed the evidence, and examined the veteran.  See Owens 
v. Brown, 7 Vet App. 429, 433 (1995) (the opinion of the 
physician that is based on a review of the entire record is 
of greater probative value than an opinion based solely on 
the veteran's reported history).  Although the veteran's lay 
assertions have been considered, they do not outweigh the 
medical evidence of record.  A competent medical expert makes 
this opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175.

The preponderance of the evidence is against the claim for 
PTSD, there is no doubt to be resolved, and service 
connection for PTSD is not warranted.  Gilbert v. Derwinski, 
1 Vet. App. at 57-58. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.306, 4.125(a). 



ORDER

Entitlement to service connection for a neck disability is 
denied.  

Entitlement to service connection for a hip disability is 
denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for a right shoulder 
disability is denied.  

Entitlement to service connection for an acquired psychiatric 
disability is denied.  

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a PTSD and, to 
this extent only, the claim is granted.                                                                 

Entitlement to service connection for PTSD is denied.  

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a lumbar spine 
disability and, to this extent only, the claim is granted.                                                                 

Entitlement to service connection for a lumbar spine 
disability is denied.  

The petition to reopen the claim for service connection for a 
skin disability, to include sebaceous cysts and port wine 
stain on neck, is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


